                                                                                      1    MARI K. SCHAAN, ESQ.
                                                                                           Nevada Bar No. 11268
                                                                                      2
                                                                                           MARJORIE E. KRATSAS, ESQ.
                                                                                      3    Nevada Bar No. 12934
                                                                                           HALL PRANGLE & SCHOONVELD, LLC
                                                                                      4    1140 N. Town Center Dr., Ste. 350
                                                                                           Las Vegas, NV 89144
                                                                                      5
                                                                                           (702) 889-6400 – Office
                                                                                      6    (702) 384-6025 – Facsimile
                                                                                           Email: efile@hpslaw.com
                                                                                      7
                                                                                                              IN THE UNITED STATES DISTRICT COURT
                                                                                      8
                                                                                                                       DISTRICT OF NEVADA
                                                                                      9
                                                                                           TONY LAMA,                                           CASE NO.: 2:18-cv-02006 -RCJ-VCF
                                                                                      10
                                                            FACSIMILE: 702-384-6025
HALL PRANGLE & SCHOONVELD, LLC




                                                                                                               Plaintiff,
                                                                                      11
                                                                                                                                         REQUEST FOR REMOVAL FROM
                                                                                      12   vs.                                           SERVICE LIST AND ECF EMAIL
                                         1140 NORTH TOWN CENTER DRIVE




                                                                                                                                         NOTIFICATION
                                             LAS VEGAS, NEVADA 89144




                                                                                      13   NEVADA CVS PHARMACY, LLC, a
                                                                                           Nevada Limited Liability Company, dba CVS
                                                     SUITE 350




                                                                                      14
                                                                                           Pharmacy #8789, DOES I – X and ROE
                                                                                           CORPORATIONS I – X, jointly and
                                 TELEPHONE: 702-889-6400




                                                                                      15
                                                                                           severally,
                                                                                      16

                                                                                      17
                                                                                                                Defendants.
                                                                                           NEVADA CVS PHARMACY, LLC, a
                                                                                      18   Nevada Limited Liability Company, dba CVS
                                                                                           Pharmacy #8789,
                                                                                      19
                                                                                                           Third-Party Plaintiff,
                                                                                      20
                                                                                           vs.
                                                                                      21
                                                                                           INTERFACESERVICES, INC.; MATRIX
                                                                                      22
                                                                                           FLOORS; DOES 1-10; AND ROE
                                                                                      23   CORPORATION 1-10; inclusive.

                                                                                      24                    Third-Party Defendants.
                                                                                      25

                                                                                      26

                                                                                      27

                                                                                      28




                                                                                                                                  Page 1 of 3
                                                                                                             REQUEST FOR REMOVAL FROM SERVICE LIST AND
                                                                                      1
                                                                                                                       ECF EMAIL NOTIFICATION
                                                                                      2

                                                                                      3
                                                                                                   PLEASE TAKE NOTICE that the undersigned, on behalf of herself and her firm, having
                                                                                      4
                                                                                           appeared in the above-captioned case, and now being substituted out by Alverson Taylor &
                                                                                      5
                                                                                           Sanders (See Doc. 35) hereby requests to be removed from the Official Service List in this case
                                                                                      6
                                                                                           and the ECF email notification system for this matter:
                                                                                      7
                                                                                                           Mari K. Schaan, Esq.
                                                                                      8                    HALL PRANGLE & SCHOONVELD, LLC
                                                                                                           1140 N. Town Center Dr., Ste. 350
                                                                                      9
                                                                                                           Las Vegas, NV 89144
                                                                                      10                   mschaan@hpslaw.com
                                                            FACSIMILE: 702-384-6025
HALL PRANGLE & SCHOONVELD, LLC




                                                                                      11

                                                                                      12           Additional names and corresponding emails for our firm that need to be removed from
                                         1140 NORTH TOWN CENTER DRIVE

                                             LAS VEGAS, NEVADA 89144




                                                                                      13   the service list as well,
                                                                                                   Ken M Webster         kwebster@hpslaw.com, efile@hpslaw.com, rmecham@hpslaw.com
                                                     SUITE 350




                                                                                      14

                                                                                                   Mari Schaan         mschaan@hpslaw.com, abrown@hpslaw.com, efile@hpslaw.com,
                                 TELEPHONE: 702-889-6400




                                                                                      15

                                                                                      16           hpsdocket@hpslaw.com

                                                                                      17           Marjorie Kratsas        mkratsas@hpslaw.com

                                                                                      18           Tyson J Dobbs        tdobbs@hpslaw.com, efile@hpslaw.com, netienne@hpslaw.com

                                                                                      19

                                                                                      20   DATED this 22nd day of January, 2020.

                                                                                      21                                                HALL PRANGLE & SCHOONVELD, LLC

                                                                                      22                                            By: /s/: Mari K. Schaan, Esq.
                                                                                      23
                                                                                                                                        MARI K. SCHAAN, ESQ.
                                                                                                                                        Nevada Bar No. 11268
                                                                                      24                                                MARJORIE E. KRATSAS, ESQ.
                                                                                                                                        Nevada Bar No. 12934
                                                                                      25                                                1140 N. Town Center Dr., Ste. 350
                                                                                      26
                                                                                                                                        Las Vegas, NV 89144
                                                                                                                                        Attorneys for Defendant
                                                                                      27                                                Nevada CVS Pharmacy, L.L.C.
                                                                                      28

                                                                                                             1-30-2020
                                                                                                                                       Page 2 of 3
                                                                                      1                                    CERTIFICATE OF SERVICE
                                                                                      2           I HEREBY CERTIFY that I am an employee of HALL PRANGLE & SCHOONVELD,
                                                                                      3    LLC; that on the 22nd day of January, 2020, I served a true and correct copy of the foregoing
                                                                                      4    REQUEST        FOR     REMOVAL          FROM        SERVICE     LIST     AND     ECF   EMAIL
                                                                                      5    NOTIFICATION via
                                                                                      6    __ X the E-Service Master List for the above referenced matter
                                                                                      7    ____ via direct service via electronic mail
                                                                                      8    ____ via Receipt of Copy
                                                                                      9    __ __ via pre-postage paid, First Class US Mail
                                                                                      10   to the following:
                                                            FACSIMILE: 702-384-6025
HALL PRANGLE & SCHOONVELD, LLC




                                                                                      11
                                                                                           David O. Creasy, Esq.                           JOSEPH A. LONG, ESQ.
                                                                                      12   THE GAGE LAW FIRM, PLLC                         Nevada Bar No. 6041
                                         1140 NORTH TOWN CENTER DRIVE




                                                                                           ONE Summerlin                                   7371 Prairie Falcon Road, Suite 120
                                             LAS VEGAS, NEVADA 89144




                                                                                      13   1980 Festival Plaza Drive, Suite 270            Las Vegas, NV 89128
                                                                                           Las Vegas, Nevada 89135                         Attorney for Third-Party Defendant
                                                     SUITE 350




                                                                                      14
                                                                                           Attorney for Plaintiff                          Matrix Floors, Inc.
                                 TELEPHONE: 702-889-6400




                                                                                      15
                                                                                           SHANNON G. SPLAINE, ESQ.                        Leann Sanders, Esq.
                                                                                      16   Nevada Bar No. 8241                             Nevada Bar No. 000390
                                                                                      17
                                                                                           3960 Howard Hughes Parkway, Suite 200           Courtney Christopher, Esq.
                                                                                           Las Vegas, Nevada 89169                         Nevada Bar No. 012717
                                                                                      18   Attorney for Third-Party Defendant              ALVERSON TAYLOR & SANDERS
                                                                                           Interfaceservices, Inc.                         6605 Grand Montecito Parkway, Suite 200
                                                                                      19                                                   Las Vegas, Nevada 89149
                                                                                      20
                                                                                                                                           Attorneys for Defendant
                                                                                                                                           Nevada CVS Pharmacy, L.L.C.
                                                                                      21

                                                                                      22
                                                                                                                               /s/: Kelli Wightman
                                                                                      23                                 An employee of HALL PRANGLE & SCHOONVELD, LLC

                                                                                      24

                                                                                      25

                                                                                      26

                                                                                      27

                                                                                      28




                                                                                                                                         Page 3 of 3
